CRAWLEY, Judge,
concurring in the result.
I disagree with the analysis used in the main opinion to conclude that the Teels are not entitled to any payment by the Board from the Homeowner’s Recovery Fund. I agree with the trial court that “[t]he Act does not preclude an injured homeowner from recovering damages proximately caused by a licensed homebuilder through the ... [F]und ... simply because the homeowner resides in a county that has not elected to be covered by the licensing provisions of the Act.”
I concur in the result, however, because the Teels failed to follow the correct procedure for applying to the Fund; specifically, they failed to provide the Board with certain information required by Rule 465-X-7-.02(l)(f)2(i)-(iii) and Rule 465-X-7-.02(2)(g)4-6, Ala. Admin. Code.